DETAILED ACTION
This office action is in response to the amendment filed on 09/02/2021.
Allowable Subject Matter
Claims 24-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 24 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the installation includes a resistance system with a controlled variable resistance, the resistance system comprising a resistance device associated with a switching device for modifying the resistance value of the resistance system, seen by the current flowing in the main electric circuit, said resistance value taking at least three distinct values, comprising at least one higher value, one lower value, and at least one non-zero intermediate value comprised between the lower value and the higher value” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “setting a resistance value of a resistance system with a controlled variable resistance, seen by the current flowing in the electric circuit, to a higher value; establishing an electrical flow in the DC high-voltage electric circuit through the resistance system; modifying the resistance value of the resistance system to reach, on expiry of a first period following the establishment of the electrical flow, an intermediate value; after expiry of the first period following the establishment of the electrical flow, modifying the resistance value of the resistance 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838